WHEELER, District Judge.
A receiver was appointed herein to take the rents and profits, to which the orator, as mortgagee with condition broken, appears to be entitled, notwithstanding the appointment of a receiver of the same property by the slate court, in a suit ¡lending since 4890, after notice of tlie motion here; there being no showing that he had done' anything about taking possession. Now, on a motion by the orator for an injunction in aid of the receiver appointed here, and of the defendant for a rehearing of the motion for a receiver, it appears that the receiver of the state court had taken possession under (hat appointment. By plain and unquestioned principles, the possession of that receiver should not. bo interfered with by the receiver of this court, nor the proceedings of (hat court by an injunction from this court. A final decree', without, continuing a receiver, may of itself discharge the receiver previously appointed. Gibson v. Lord Montford, 1 Ves. Sr. 485; Ambl. 93; Seaton's Decrees, 333. But the decree of sale in (he state court shown may not bo final yet, and its construction in this should perhaps, as a matter of comity, be left yet to that court. The property is not in operation. The orator does not appear to be a party to that suit, and the receiver may he necessary for further proper proceedings in this court. Watson v. Jones, 13 Wall. 679, 20 L. *544Ed. 666. Therefore it does not- appear that the appointment of the receiver should be vacated, but that the order directing him should be suspended till further order, without prejudice to the rights of the orator, and that the motion for an injunction should await the suspension. Order to take possession suspended till further order, and motion for injunction to await the suspension without prejudice.